Citation Nr: 9906979	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  92-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for perforated 
eardrums.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for pes planus.  

5.  Entitlement to service connection for a disorder 
manifested by headaches.  

6.  Entitlement to service connection for dermatitis, 
including tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran had verified active service from November 1966 to 
November 1970 and from March 1975 to October 1984 as well as 
service with the Texas National Guard from November 1984 to 
November 1987.  In addition, he had subsequent service with 
the Texas National Guard, at least until June 1990.  Service 
records show that he participated in combat operations and 
was wounded in combat during his Viet Nam service.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

The appealed rating decision denied service connection for 
residuals of a right knee injury, perforated eardrums, 
hearing loss, and pes planus.  In addition, the appealed 
rating decision granted service connection for residual scar 
of a shrapnel wound of the left posterior popliteal area 
which was rated 10 percent disabling, and residual scars of 
shrapnel wounds of the left arm, right lateral neck and right 
hip which were rated 0 percent disabling.  The issue of a 
skin condition claimed as secondary to Agent Orange exposure 
was deferred pending publication of regulations governing 
processing of those claims.  

In May 1993, the Board remanded this case for additional 
development by the RO, which will be discussed below.  

A July 1994 rating decision denied service connection for a 
disorder manifested by headaches and a skin condition 
secondary to Agent Orange exposure; the denials of service 
connection for residuals of a right knee injury, perforated 
eardrums, hearing loss, and pes planus were continued.  That 
rating decision granted service connection for left femoral 
neuropathy which was rated 10 percent disabling and reduced 
the 10 percent rating for the residual scar of a shrapnel 
wound of the left posterior popliteal area to 0 percent.  

In December 1996, the Board denied an increased rating for 
left femoral neuropathy and compensable ratings for the 
residual scar of a shrapnel wound of the left posterior 
popliteal area and residual scars of shrapnel wounds of the 
left arm, right lateral neck and right hip.  The issues of 
service connection were remanded.  As will be more fully 
discussed below, the actions directed in the prior remands 
having been completed to the extent possible, the case has 
been returned to the Board.  

During the pendency of the remand, an August 1997 rating 
decision granted service connection for post-traumatic stress 
disorder which was rated 50 percent disabling, effective in 
January 1997.  The veteran has not appealed the assigned 
rating or effective date.  Accordingly, the Board will not 
consider that issue.  


FINDINGS OF FACT

1.  The development directed in the prior remands has been 
completed to the extent possible.  

2.  There is no competent evidence of a chronic right knee 
disorder in service or of a nexus between a current right 
knee disorder and a disease or injury in service.

3.  There is no competent evidence of a perforated left 
tympanic membrane or residuals thereof.  

4.  There is no competent evidence of a nexus between a 
scarred right tympanic membrane and a disease or injury in 
service.

5.  There is no competent evidence of a nexus between hearing 
loss and a disease or injury in service.

6.  The veteran's pes planus is developmental in nature.  

7.  There is no competent evidence of a nexus between a 
disorder manifested by headaches and a disease or injury in 
service.

8.  There is no competent evidence of a nexus between 
dermatitis, including tinea pedis, and a disease or injury in 
service, including herbicide exposure.  


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a 
right knee injury, perforated eardrums, hearing loss, a 
disorder manifested by headaches, tinea pedis and dermatitis 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Service connection for pes planus is barred by 
regulation.  38 C.F.R. § 3 303(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The May 1993 remand directed the RO to ascertain the dates of 
active duty and active duty for training, if applicable.  The 
RO was to obtain any additional service medical records and 
all VA outpatient treatment records.  Copies of examination 
reports referred to in a May 1991 VA examination report were 
to be obtained if the examinations had been conducted and 
were conclusive; if not, the veteran was to be reexamined.  
An orthopedic examination was also to be performed.  

In May 1993, the RO requested the veteran to state whether he 
had any additional periods of active service and to provide 
information regarding periods of active duty for training; no 
reply was received.  The National Personnel Records Center 
(NPRC) was also requested to verify all periods of service, 
provide service medical records and check for unlisted 
periods of active service and active duty for training.  In 
July, the NPRC requested that the RO submit a separate 
request for the second period of active service.  In August 
1993, the RO submitted a separate request for records 
relating to the second period of active service to the NPRC 
and requested VA outpatient treatment records.  In November 
1993, the Department of the Army reported that the veteran 
had been assigned to a National Guard unit who should be 
requested to provide the medical records.  The RO was advised 
to obtain information regarding the unit of assignment from 
the veteran.  A VA orthopedic examination was conducted in 
December 1993 and a neurological examination in January 1994.  
In February 1994, the Department of the Army reported that a 
record of Army service could not be identified from the 
information provided, but that the available evidence 
indicated that the veteran had National Guard service at the 
time of his release.  The veteran was to provide his unit of 
assignment at the time of release, because the responding 
unit did not maintain all National Guard records.  It does 
not appear from the record that veteran was requested to 
provide his unit of assignment at the time of release.  
Another VA examination, for scars, was conducted in May 1994.  

The December 1996 remand directed the RO to ascertain whether 
the veteran was on active duty or with the National Guard 
and, if with the National Guard, to ascertain the state.  The 
veteran was to be requested to provide any records in his 
possession regarding active duty for training and inactive 
duty.  He was also invited to submit any additional 
information he wished to have considered.  The RO was to 
attempt to obtain additional service medical records with the 
additional information and to have the veteran examined if 
the claim was determined to be well grounded.  

In January 1997, the veteran was asked to state whether he 
was on active duty or with the National Guard, either on 
extended active duty or active duty for training for the 
period from 1975 to 1984 and, if with the National Guard, to 
specify the state.  He was also requested to provide any 
records in his possession regarding active duty for training 
and inactive duty.  In February 1997, the veteran reported 
that he had reenlisted in the Army in 1975.  He reported that 
he had been sent to Fort Polk, La. for training, then to Fort 
Stewart, Ga. and then to Fort Hood, TX.  He said that he had 
also been stationed in Korea and Germany.  He also reported 
being treated by the VA for shrapnel wounds from, 
approximately, 1990 to 1997.  
In March 1997, the veteran was advised that the Department of 
the Army had no record of his service between 1975 and 1984 
and told that he would have to provide additional 
information.  He was requested to provide his unit of 
assignment at the time of separation from service and the 
exact dates of enlistment, separation and National Guard or 
reserve service.  He was also requested to submit any 
documents in his possession pertaining to post-1975 military 
service.  

In April 1997, the veteran reported that he had been a member 
of Co. B, 1st Cavalry Division and separated at Fort Hood, 
Texas, but was unsure of the year.  He submitted copies of 
various documents, including assignment orders.  There was a 
letter of commendation for the veteran from the Texas Army 
National Guard.  There were orders for annual training in 
June 1990.  

In August 1997, an attempt was made to obtain service medical 
records for the post-1975 military service, using the 
information provided by the veteran.  In September 1997, NPRC 
requested additional information so that clinical records 
could be searched; presumably, general service medical 
records were not available, or could not be located.  In 
November 1997, the veteran was requested to furnish 
information regarding the date(s) and place(s) of treatment 
and whether treatment was furnished as an in- or outpatient, 
which was the information requested by the NPRC.  No response 
to that request has been received from the veteran.  

Initially, the Board finds that the development directed in 
the prior remands has been completed to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).  As the foregoing 
lengthy and rather detailed recitation shows, additional 
service medical records cannot be obtained without additional 
information that can be obtained only through the veteran.  
In Wood v. Derwinski, 1 Vet. App. 190 (1991), the United 
States Court of Veterans Appeals (as of March 1, 1999, United 
States Court of Appeals for Veterans Claims) (Court) noted 
that the claimant must help the VA to obtain evidence where 
the development of the facts pertinent to the claim requires 
information to be provided by him or her.  Although Wood 
deals with the "duty to assist" following submission of a 
well-grounded claim, the Board believes that the principle is 
sufficiently broad to apply in this case where attempts to 
obtain service medical records have been frustrated because 
the veteran did not provide the additional information 
required to obtain any available records.  

Factual Background

A November 1966 enlistment examination found the veteran's 
lower extremities, ears, including drums, feet and skin to be 
normal.  

An audiometry examination made as part of the November 1966 
enlistment examination found pure tone air conduction 
thresholds in decibels (converted from ASA to ISO standards) 
to be :

500
1000
2000
3000
4000
RIGHT
15
10
10
15
5
LEFT
15
10
10
10
10

In December 1967, the veteran received shrapnel wounds in 
various parts of his body, including his neck.  The report of 
a hospitalization from January to March 1968, does not 
mention perforated eardrums.  

In May 1968, the veteran was seen for pain and swelling in 
the right leg.  He reported that two nights before, he had 
struck and twisted the right leg.  On examination, there was 
swelling of the right leg and an inability to withstand 
pressure for short duration.  The impression was muscle 
inflammation.  About three days later, the swelling had 
decreased.  The right knee had a full range of motion and 
good ligament stability; there was no effusion, heat or 
tenderness.  In June 1968, it was reported that he had passed 
a medical examination.  In August 1968, he was seen on two 
occasions, about eight days apart, for cold and headache.  
Treatment was "CTM'S" and aspirin on the first visit and 
Darvon on the second visit.  

A January 1970 separation examination found the veteran's 
lower extremities, ears, including drums, feet and skin, 
except for scars, to be normal.  An audiometry examination 
was not performed.  Hearing acuity, apparently using both 
whispered and spoken voice testing was 15/15, bilaterally.  

During an April 1991 VA Agent Orange examination, the veteran 
reported that both ear drums had been ruptured in an 
explosion in 1967.  He had noted decreased hearing.  He had 
severe headaches at the base of the skull and reported being 
hit with a hatch, but did not state where on his body.  He 
said that the skin between his toes would peel when he was 
wet and sweaty and that the skin on his fingers would peel.  
Examination found the right tympanic membrane to be 
perforated; the left was clear and intact.  The skin on the 
toes was clear; there was peeling of the skin around the 
fingertips.  An X-ray of the right leg was interpreted as 
showing no evidence of skeletal or articular abnormality.  
The pertinent assessments were decreased hearing with right 
tympanic membrane perforation 1967 and rule out headaches 
after head trauma 1967 and recurrent skin peeling on fingers.  

During an April 1991 VA dermatology examination, the veteran 
reported that he had had recurrent, blistering on his hands 
for approximately 20 years.  Examination found small, focal 
areas of desquamation with active vesicles on the sides and 
dorsum of several fingers and minimal interdigital scaling.  
The veteran was thought to have a type of dermatitis and 
tinea pedis.  The examiner said that neither was considered 
to be associated with Agent Orange.  

During a May 1991 VA examination, the veteran reported that 
his hearing had been diminished since his service in Viet 
Nam.  He stated that he had been exposed to Agent Orange 
while in Viet Nam with the only symptom being peeling of the 
skin.  He began having episodes of vertigo and headaches in 
1972 after being hit on the head by a tank hatch.  In 1983, 
he noticed numbness and tingling in both feet and an 
irregular gait.  He said that he had been told by a 
neurologist that he had neuropathy of both feet and pes 
planus.  On examination, there were no skin abnormalities; he 
had a tattoo.  The right tympanic membrane was perforated; 
the left was clear; the examiner reported that there was no 
clinical evidence of hearing loss.  There was no abnormal 
limitation of the lower extremities and no clinical evidence 
of atrophy or muscle weakness.  The pertinent diagnosis was 
perforated right tympanum.  

During a May 1991 VA "ENT" examination the veteran reported 
hearing loss since a mortar explosion in 1967.  The right 
tympanic membrane was intact, with an old healed perforation.  
The assessment was hearing problem.  

During a June 1991 VA audiological examination, the veteran 
reported bilateral hearing loss since 1967.  The assessment, 
after testing, was moderate to severe sensory neural hearing 
loss above 2,000 Hertz on the right and mild to moderate 
sensory neural hearing loss above 3,000 Hertz on the left.  

A June 1991 VA dermatological examination found mild focal 
desquamation on the dorsal surface of the right 2nd and 4th 
fingers and mild interdigital scaling on both feet.  

The assessment following a June 1992 VA audiological 
examination was bilateral high frequency sensorineural 
hearing loss, worse on the right.  

The veteran was seen at a VA outpatient treatment facility in 
February 1993 for various complaints, including chronic 
headaches secondary to a hatch hitting his head in the mid-
1970s and knee pain (the right or left knee was not 
specified).  No specific findings regarding any of the 
disorders at issue were reported.  

The assessment following a May 1993 VA audiological 
examination was that the veteran's hearing status was 
essentially unchanged from June 1992.  

During a December 1993 VA orthopedic examination, the veteran 
reported bilateral eardrum problems and the head injury.  The 
diagnosis was developmental second degree pes planus, 
bilaterally; no right knee disorder was reported.

The veteran was seen in a VA outpatient treatment clinic in 
September 1996 for complaints of a rash on both thighs and 
pain to the neck.  There was a red rash with circles on both 
upper thighs; he denied itching or pain.  Examination found 
tinea corpus on the thighs.  The assessment was tinea corpus 
(fungal dermatitis).  

During a December 1996 new patient evaluation at a VA 
outpatient treatment clinic, it was recorded that the veteran 
was a laborer and was digging ditches.  The pertinent history 
was recurrent blisters on the hands, chronic tympanic 
membrane perforation and bilateral hearing loss, arthralgia 
of the knees and locking, buckling and swelling of the knees, 
at times. It was recorded that he had been scheduled for knee 
braces, but never got them.  On examination of the skin, 
there were vague tan pigmented areas in the upper thighs, 
several spider angiomas on the upper anterior trunk and some 
desquamating non-erythematous areas on the dorsal fingers.  
There was a right tympanic membrane perforation scar.  There 
was a somewhat painful click on McMurray's test of both knees 
and no gross effusion.  The knees had a full range of motion 
with some discomfort on flexion.  There was mild medial joint 
line tenderness in the right knee.  The pertinent assessments 
were arthralgia, questionable meniscus disease of the knees 
and dermatitis.  An X-ray made by the VA in December 1996 was 
interpreted as showing an essentially negative right knee.

At a January 1997 VA examination, the veteran's pertinent 
complaints were recurrent blisters, chronic tympanic membrane 
perforation, hearing loss, arthralgia, locking and buckling, 
and swelling of the knees at times.  It was recorded that he 
had been scheduled for knee braces, but never got them.  On 
the skin, there were vague tan pigmented areas in the upper 
thighs, several spider angiomas on the upper anterior trunk 
and some desquamating non-erythematous areas on the dorsal 
fingers.  There was a right tympanic membrane perforation 
scar.  There was mild medial joint line tenderness in the 
right knee.  The pertinent assessments were arthralgia, 
questionable meniscus disease of the knees and dermatitis.  

In February 1997, it was recorded that the veteran still had 
a non-pruritic rash on his thighs, hands and feet.  He 
reported that his right knee popped when he walked.  On 
examination, there were urticarial-like lesions on the right 
thigh, a few areas of desquamation on the dorsal fingers and 
some interdigital fissuring and scaling of the toes.  There 
was tympanic membrane scarring.  There was full range of 
motion of the knee, without effusions; there was mild 
subjective discomfort, but no joint line tenderness.  The 
pertinent assessments were arthralgia, questionable meniscus 
disease of the knees and dermatitis, possible urticaria and 
tinea pedis.  

During a September 1997 VA examination, it was recorded that 
the veteran was working as a street sweeper operator.  He 
reported that he still had a non-pruritic rash on his thighs, 
hands and feet.  There were some raised, red, circular 
lesions that would go away in one day.  He also reported that 
his right knee would swell above the kneecap "if doing 
climbing."  On examination, his skin had only healing ant 
bites on the left forearm; he had been bitten by fire ants 
about two weeks earlier.  There was old perforation scarring 
of the right tympanic membrane.  There was full knee range of 
motion, without effusions.  The pertinent assessment was 
arthralgia, questionable meniscus disease of the knees.  

During a January 1998 VA examination, it was recorded that 
the veteran was still working as a street sweeper."  On 
examination, his skin was negative for acute rash, jaundice 
or suspicious lesions.  The right tympanic membrane was 
scarred and the left dull.  

Criteria and Evaluation

Developmental defects, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Pes planus can be either developmental or the 
result of a disease or injury in service.  Service connection 
is not warranted for the former.  38 C.F.R. §§ 3.303(c), 
4.57.  The veteran has not proffered any medical evidence of 
a nexus between the current pes planus and a disease or 
injury in service and has not even asserted that there is 
such a relationship.  The only competent evidence regarding 
the cause of the veteran's pes planus was its description as 
"developmental" by a physician.  Since there is no 
competent evidence that the current pes planus was caused by 
a disease or injury in service, the Board finds that the pes 
planus is developmental.  Therefore, service-connection for 
pes planus is barred by regulation.  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. To be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence as to suggest more than a purely speculative basis 
for granting entitlement to the requested benefits.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In submitting a claim, a 
claimant must submit supporting evidence which would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak.  

In its May 1993 remand, the Board characterized the claim as 
well grounded, because it was not inherently implausible.  
Subsequent to that decision, the Court has provided 
additional guidance regarding the requirements for a well-
grounded claim.  

In general, under the additional guidance regarding the 
requirements for a well-grounded claim provided by the Court, 
a well-grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  Where a 
veteran served 90 days or more during a period of war or 
after December 31, 1946 and sensorineural hearing loss is 
manifest to a compensably disabling degree within one year of 
separation from such service, it shall be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1998).

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 and has a disease listed at § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  There are time limits within which some of  
the diseases must be manifested.  The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).

The various examination reports show a perforated right 
eardrum but there is no medical evidence that the veteran has 
or had a perforated left eardrum.  Because there is no 
competent evidence that he has a perforated left eardrum, the 
claim for service connection does not meet the first 
requirement for a well-grounded claim for service connection, 
medical evidence of a current disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

There is competent evidence that the veteran has a perforated 
right eardrum, hearing loss, headaches and dermatitis, 
including tinea pedis.  There is competent evidence of 
arthralgia and possible meniscus disease of the right knee.  
Therefore, the foregoing disabilities meet the first 
requirement for a well-grounded claim for service connection, 
medical evidence of a current disability.  

The veteran has related the perforated right eardrum and 
hearing loss to combat in some way, acoustic trauma or the 
shell fragments.  He has related the headaches as a result of 
having his head was struck by a vehicle hatch in service.  He 
has related the dermatitis and tinea pedis to exposure to 
Agent Orange.  He has not made any specific contentions 
regarding his right knee.  He is competent to offer evidence 
of injury in service and of impaired hearing.  With regard to 
those disorders, the second requirement for a well-grounded 
claim for service connection, competent evidence of a disease 
or injury in service, has been met.  

In cases such as this where some service medical records are 
unavailable, the Board has a heightened obligation to explain 
its findings and conclusions and consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The 
veteran's claims discussed above are based on events during 
his first period of service.  Fortunately, the Board had 
those records available to review.  

Right Knee Disorder and Disorder Manifested by Headaches

With chronic disease shown, as such, in service, or within 
the presumptive period, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings, or a diagnosis including the word 
"chronic."  When a condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).   

In May 1968, the veteran was seen for complaints of swelling 
in his right leg; it is unclear whether the knee was 
involved.  In any event, three days later, the swelling had 
decreased and the right knee had a full range of motion.  
There was no effusion, heat or tenderness and good ligament 
stability.  He was reported to have passed an examination in 
June 1968 and the January 1970 separation examination found 
the lower extremities to be normal.  

He was seen for complaints of a cold and headaches on two 
occasions in August 1968.  The subsequent service medical 
records, including the January 1970 separation examination, 
do not show any further complaints of headaches and, after 
examination, his head was reported to be normal.  Based on 
the foregoing, there is a lack of any medical findings of a 
chronic right knee or headache disability during service.  
Further, there were no subsequent complaints or findings of 
those problems after the initial episodes.  Therefore, the 
Board finds that the evidence does not show that either a 
chronic right knee disorder or a chronic disorder manifested 
by headaches was present in service.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of after discharge is 
required to support the claim.  The chronicity provisions of 
38 C.F.R. § 3.303(b) (1998) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  In this case the veteran is not 
competent to diagnose any in-service knee disorder or 
disorder manifested by headaches and he is not qualified to 
determine whether his current knee disorder or disorder 
manifested by headaches is related to the episodes during 
service.  While the service medical records, subsequent to 
1970 are not available, there is no post-service medical 
evidence or opinion that the veteran had a chronic knee 
disorder or disorder manifested by headaches in service.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993). Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

While the veteran is competent to state that he had 
continuing knee pain and headaches, establishing the cause of 
that knee pain and headaches and their relation to service 
requires competent medical evidence.  Grottveit, 5 Vet. 
App. 91.  As noted above, there is no competent medical 
evidence relating either the current right knee disorder or 
the headaches to service.  There is nothing in the record to 
show that the veteran is qualified to express an opinion 
regarding medical causation.  In the absence of medical nexus 
evidence, the claim must be denied.  

Perforated Right Ear Drum and Hearing Loss

There is no medical evidence relating either the perforated 
right eardrum and hearing loss to a disease or injury in 
service.  The veteran appears to relate the perforated right 
eardrum and hearing loss to combat.  During the April 1991 VA 
agent orange examination, he reported that both ear drums had 
been ruptured in an explosion in 1967, presumably when he was 
injured by mortar fire, and he said that he had noted 
decreased hearing.  During the May 1991 VA examination, he 
reported that his hearing had been diminished since his 
service in Viet Nam.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(West 1991); 
38 C.F.R. § 3.304(d) (1998).  

There is competent evidence that the veteran engaged in 
combat.  Where, as here, the veteran engaged in combat, 
satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154; Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1997). 

In Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996) the United 
States Court of Appeals for the Federal Circuit (Circuit 
Court) articulated a three-step sequential analysis, to be 
performed when a combat veteran seeks benefits under the 
method of proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence. If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists. At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

In the third step, the contrary evidence is considered.  If 
there is "clear and convincing evidence to the contrary," the 
presumption of service connection is then rebutted.

In this case, the veteran's medical histories are 
satisfactory evidence of hearing problems and a perforated 
right ear drum in service, and hearing loss and a perforated 
ear drum is consistent with the circumstances, conditions, or 
hardships of combat service.  Therefore, the first two steps 
have been satisfied and there is a presumption of service 
connection.  

The evidence to rebut the presumption consists of the report 
of the hospitalization following his being wounded, 
subsequent service medical records and the January 1970 
separation examination report.  The hospitalization report 
and subsequent service medical records do not show a right 
ear drum perforation.  The separation examination found that 
there was no perforation of either eardrum.  The Board finds 
that this is clear and convincing evidence that the veteran 
did not have a right ear drum perforation at the time of his 
discharge from service and that the presumption of service 
connection for a right ear drum perforation is rebutted.  

The veteran is competent only to relate his perception of his 
ability to hear.  The January 1970 separation examination 
found his hearing to be 15/15 for both spoken and whispered 
speech.  The report of the hospitalization following his 
being wounded and subsequent service medical records do not 
show any complaints of difficulty hearing nor is there any 
notation that he was having problems with his hearing.  The 
Board finds that this is clear and convincing evidence that 
the veteran did not have hearing loss at the time of his 
discharge from service.  He has not submitted any competent 
evidence or opinion that the separation examination was not 
adequate or correct. 

38 U.S.C.A. § 1154 permits satisfactory lay evidence to 
establish that an injury or disease was incurred in service 
in a claim for service connection where the veteran engaged 
in combat.  However, a grant of service connection still 
requires competent evidence of a nexus between a current 
disability and service.  Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

Where the determinative issue is diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  In 
this case, the veteran consistently reported having had 
problems since 1967.  Initially, during a general medical 
examination in an April 1991 VA examination, the assessment 
was decreased hearing with right tympanic membrane 
perforation 1967.  However, that assessment was based on a 
history provided by the veteran and the Board notes that the 
service records do not support the history.  Medical opinions 
that are clearly based on history are not sufficient to 
provide the necessary nexus between the current disability 
and the disease or injury in service.  Godfrey v. Brown, 8 
Vet. App. 113 (1995), Swann v. Brown, 5 Vet. App. 229 (1993).  
Further, the April 1991 examiner recommended a specialist 
examination.  The subsequent examinations do not relate the 
post-service hearing loss or right tympanic membrane problem, 
first shown years after service, to service.  Without 
competent evidence of a nexus between the perforated right 
ear drum or hearing loss and a disease or injury in service, 
the claim for service-connection for those disorders is not 
well grounded.
Consequently, the Board finds that the claim must be denied.   


Dermatitis

The veteran has not submitted or identified any competent, 
medical, evidence that a dermatitis, including tinea pedis, 
was present in service or the result of a disease or injury 
in service.  The only competent evidence regarding the 
relationship between dermatitis and tinea pedis and a disease 
or injury in service was the statement by a dermatologist in 
April 1991 that neither dermatitis nor tinea pedis was 
considered to be associated with Agent Orange.  By 
regulation, certain disorders are presumed to have resulted 
from herbicide exposure, provided certain conditions are met.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, neither 
dermatitis nor tinea pedis is one of those conditions that is 
presumed to have resulted from herbicide exposure.  In the 
absence of medical nexus evidence, this claim must be denied. 

The veteran has not identified any additional available, 
competent evidence which, if true, would make the claim for 
service connection plausible.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran's representative has noted that a change in 
representation in December 1993 was not in compliance with 
38 C.F.R. § 20.1304 (1993).  The Board finds that there was 
substantial compliance with that regulation.  In pertinent 
part, 38 C.F.R. § 20.1304 provides that a request for a 
change in representation which is not received within 90 days 
following notification of certification and transfer of 
records to the Board will not be accepted unless the 
appellant demonstrates on motion that there was good cause 
for the delay.  If good cause is not shown, the request for a 
change in representation, will be referred to the agency of 
original jurisdiction (RO) upon completion of the Board's 
action on the pending appeal without action by the Board 
concerning the request or additional evidence.  That is 
essentially what happened in this case, although the case was 
at the RO following remand by the Board. 





ORDER

Service connection for residuals of a right knee injury, 
perforated eardrums, hearing loss, pes planus, a disorder 
manifested by headaches and dermatitis, including tinea pedis 
is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

